Citation Nr: 1426009	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether reduction of the disability rating for localized prostate cancer from 100 percent to a 10 percent, effective from February 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 through September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which reduced the disability rating assigned for the Veteran's prostate cancer from 100 percent to 10 percent, effective February 1, 2011.  The Veteran perfected a timely appeal of that decision.

The Veteran appears to have asserted that a 100 percent disability rating is warranted based on his erectile dysfunction.  A claim for an increased rating for erectile dysfunction has not been adjudicated and is referred to the RO for additional consideration.    


FINDINGS OF FACT

1.  A January 2004 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating, effective August 15, 2003.

2.  A September 2010 rating action proposed a reduction of the disability rating assigned for prostate cancer from 100 percent to 10 percent.

3.  A November 2010 rating decision effectuated the proposed reduction of the disability rating for prostate cancer from 100 percent to 10 percent.

4.  The 100 percent disability rating for prostate cancer has been in effect for more than five years.

5.  The evidence following the assignment of the pre-reduction 100 percent disability rating for prostate cancer shows that the Veteran's prostate cancer has entered remission and is manifested by erectile dysfunction and voiding dysfunction marked by nocturia occurring once every three hours (or twice a night) and occasional post-urinary dribbling which requires change of underwear twice a week but does not require the use of absorbent materials.


CONCLUSIONS OF LAW

1.  The RO complied with the procedural requirements under 38 C.F.R. § 3.105(e) for effectuating rating reductions.  38 C.F.R. § 3.105 (2013).

2.  The reduction of the disability rating for the Veteran's prostate cancer from 100 percent to 10 percent was proper and the criteria for the restoration of a 100 percent disability rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's prostate cancer disability rating decided herein.  Alternatively, for the reasons discussed fully below, the Board concludes that all notification and due process requirements provided under 38 C.F.R. § 3.105(e) have been met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Propriety of Reduction/Entitlement to Restoration

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2013).

In this case, a September 2010 letter provided the Veteran with appropriate notice of a proposed reduction of his prostate cancer rating from 100 percent to 10 percent.  During the ensuing 60 day period the Veteran did not provide any response, including any request for a predetermination hearing.  In a November 2010 rating decision, the RO effectuated the proposed reduction, effective from February 1, 2011.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's PTSD rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

Records in the claims file show that service connection for prostate cancer had been in effect for the Veteran since August 15, 2003, at which time a 100 percent disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  The pre-reduction 100 percent disability was undisturbed until the reduction at issue, which, as noted above, was effective from February 1, 2011.  Given these facts, the pre-reduction 100 percent disability rating was in effect for more than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

38 C.F.R. § 3.344 (a) provides special provisions for cases involving reductions of ratings that have been in effect for five years or more.  Under 38 C.F.R. § 3.344(a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.
 
The evidence which existed at the time of the initial pre-reduction 100 percent disability rating was assigned included a May 2003 private biopsy report which indicated the presence of a prostatic adenocarcinoma.  CT studies and a bone scan performed in June 2003 indicated that the prostate adenocarcinoma was not metastatic.  During a September 2003 VA examination, which was performed in conjunction with the examiner's review of the claims file, the examiner confirmed localized prostate cancer with erectile dysfunction which resulted from prostate cancer treatment.  No voiding dysfunction was noted at that time.  Based upon the foregoing, a January 2004 rating decision granted service connection for prostate cancer and assigned the pre-reduction 100 percent disability rating.

The evidentiary basis for the effectuated reduction to 10 percent is the findings and conclusions from an August 2010 VA examination.  A physical examination and laboratory testing performed at that time was grossly normal; however, the Veteran was noted to be experiencing ongoing erectile dysfunction and voiding dysfunction marked by nocturia occurring once every three hours (or twice a night) with post-urinary dribbling that occurred twice a week and required the Veteran to change his underwear, however, did not require the use of absorbent materials.  Based upon the foregoing, the examiner determined that the Veteran's prostate cancer was inactive.  In the November 2010 rating decision, the RO effectuated the proposed reduction of the disability rating for the Veteran's prostate cancer from 100 percent to 10 percent, effective from February 1, 2011.  A reading of the November 2010 rating decision indicates that the reduced 10 percent disability rating was assigned pursuant to the rating criteria for urinary frequency, based upon the demonstrated frequency of the Veteran's nocturia.

In his November 2010 Notice of Disagreement, the Veteran reported that he was still experiencing residuals related to his prostate cancer.  An accompanying December 2010 letter from the Veteran's private physician, Dr. E.J.M., acknowledges that the Veteran does not have current biochemical recurrence of prostate cancer.  However, Dr. E.J.M. noted that the Veteran continued to experience "complete erectile dysfunction" which was not responsive to treatment.  On the basis of the Veteran's ongoing erectile dysfunction residual, Dr. E.J.M. urged that VA consider continuing full 100 percent disability benefits for the Veteran.

DC 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system (such as the Veteran's prostate cancer).  Subject to the same, the criteria provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination being performed every six months.  Any change in the assigned disability rating based upon such examinations are to be made subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2013).

Mindful of the aforementioned provisions under 38 C.F.R. § 3.344(a), the Board concludes that the evidence does show that the Veteran's prostate cancer has shown sustained improvement.  In that regard, the September 2003 examination report noted that the Veteran had localized prostate cancer and that he had been scheduled for prostate seed implant and external radiation.  In contrast, the August 2010 VA examination, which appears to have been performed in the same manner and pursuant to the same protocols as those under which the previous September 2003 VA examination was performed, showed that the prostate cancer was inactive.   
Similarly, the private December 2010 opinion from Dr. E.G.M. confirmed that the Veteran's prostate cancer was not recurring.

Subject to the foregoing, the Board notes that DC 7528 instructs further that if there has been no local reoccurrence or metastasis, the disability is to be rated based upon residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  The August 2010 examination report and December 2010 private medical opinion both show that the Veteran does not currently have prostate cancer.  With respect to residuals, here is no evidence that the Veteran has experienced any renal dysfunction as a residual of his prostate cancer.  As noted above, however, the evidence does show that the Veteran has had voiding dysfunction consisting of nocturia occurring once every three hours (or twice a night) with post-urinary dribbling that occurred twice a week and required the Veteran to change his underwear.  However, he did not require the use of absorbent materials.

Under the criteria for voiding dysfunction, disability requiring the use of absorbent materials which must be changed less than twice a day warrants a 20 percent disability rating.  A 40 percent disability rating is assigned for disabilities marked by the wearing of absorbent materials which must be changed two to four times per day.  A maximum schedular 60 percent disability rating is assigned for disabilities requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  As noted, the Veteran's post-urinary dribbling has not required the use of any absorbent materials.  Accordingly, the criteria for voiding dysfunction are not applicable in the Veteran's case.

The Board is cognizant that the criteria under DC 7528 do not expressly provide for the application of the criteria for urinary frequency.  Nonetheless, given the Veteran's demonstrated symptomatology, the Board agrees with the RO that the criteria for urinary frequency are applicable here.  Under the criteria for urinary frequency, a 10 percent disability rating is assigned for disability marked by daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability rating is appropriate for disability marked by daytime voiding interval between one and two hours, or; awakening to void three or four times per night.  A maximum schedular 40 percent disability rating is assigned for disability marked by daytime voiding interval less than one hour, or; awakening to void five or more times per night.  As discussed above, the August 2010 VA examination showed that the Veteran has nocturia occurring once every three hours, or, approximately twice a night.  These findings are not contradicted by other evidence, to include Dr. E.J.M.'s private December 2010 opinion or the lay assertions expressed by the Veteran in his claims submissions.  Given the above, the Board concludes that the symptomatology shown in the evidence shows sustained improvement in the Veteran's disability since assignment of his initial 100 percent disability rating and is consistent with a 10 percent disability rating, and no more, under the criteria for urinary frequency.

In reaching this conclusion, the Board acknowledges the Veteran's contentions of ongoing erectile dysfunction that has been shown as being attributable to treatment received by the Veteran for his prostate cancer as well as his physician's statements concerning the severity of his erectile dysfunction.  To the extent that the Veteran may be asserting that a higher rating is warranted based on his erectile dysfunction residuals, the matter of entitlement to a higher rating for erectile dysfunction has been refered to the AOJ for initial consideration.  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's prostate cancer residuals present an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic criteria; however, the Veteran's prostate cancer residuals are not productive of the manifestations required for the assignment of a disability rating in excess of 10 percent.  As such, it cannot be said that the available schedular ratings for the Veteran's prostate cancer residuals are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's prostate cancer, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted for the Veteran's prostate cancer.  In that regard, the symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for further staged disability ratings in this case.

Under the circumstances, the Board concludes that the January 2004 rating action to reduce the Veteran's disability rating for prostate cancer from 100 percent to 10 percent, effective February 1, 2011, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.343(a), 38 C.F.R. § 3.344(a) and (c).  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the residuals associated with the Veteran's prostate cancer is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).




ORDER

Reduction of the disability rating for prostate cancer from 100 percent to 10 percent, effective from February 1, 2011, was proper.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


